PER CURIAM.
Jesus Guevara appeals his conviction and sentence for membership in a conspiracy to distribute cocaine, in violation of 21 U.S.C. § 846 (2000). On appeal, Guevara asserts the district court erred in permitting the Government to admit inadmissible hearsay into evidence. We review this claim for plain error. Fed.R.Crim.P. 52(b); United States v. Olano, 507 U.S. 725, 731-32, 113 S.Ct. 1770, 123 L.Ed.2d 508 (1993). This claim is meritless. Guevara fails to establish the admission of the challenged testimony affected the outcome of his proceedings. Olano, 507 U.S. at 733-37, 113 S.Ct. 1770.
Accordingly, we affirm Guevara’s conviction and sentence. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid in the decisional process.

AFFIRMED.